J-S09022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HUNG THACH                                 :
                                               :
                       Appellant               :   No. 1838 EDA 2018

               Appeal from the PCRA Order Entered May 25, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0010954-2008


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 27, 2020

        Hung Thach appeals, pro se, from the order, entered in the Court of

Common Pleas of Philadelphia County, denying his petition filed pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon

careful review, we affirm.

        On April 5, 2010, a jury found Thach guilty of first-degree murder and

related charges stemming from the shootings of Synia Keo and Michael

Palmieri on June 19, 2008. Palmieri survived his wounds, while Keo died.1 On

May 5, 2010, the court sentenced Thach to life imprisonment for first-degree

murder, with concurrent sentences for the other convictions. Thach’s post-

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Thach was charged at two different docket numbers, one for each victim.
This appeal involves only docket number CP-51-CR-0010954-2008, relating
to victim Synia Keo.
J-S09022-20



sentence motions were denied, and this Court affirmed his judgment of

sentence. See Commonwealth v. Thach, 2811 EDA 2010 (Pa. Super. filed

Sept. 6, 2012) (unpublished memorandum).           Our Supreme Court denied

allowance of appeal on June 6, 2013, see Commonwealth v. Thach, 68 A.3d

907 (Pa. 2013) (Table), and the United States Supreme Court denied Thach’s

petition for writ of certiorari on November 4, 2013.            See Thach v.

Pennsylvania, 571 U.S. 996 (2013).

       On December 9, 2013, Thach filed a pro se PCRA petition. The court

appointed counsel, who filed a Turner/Finley2 “no-merit” letter and motion

to withdraw as PCRA counsel on September 6, 2017. In response to the PCRA

court’s Pa.R.Crim.P. 907 notice of intent to dismiss, Thach filed a response on

May 18, 2018.        On May 25, 2018, the court formally dismissed Thach’s

petition. This timely appeal follows, in which Thach raises the following claims

for our review:

       1. Was trial counsel . . . ineffective in his representation of
       [Thach] by advising him not to accept the Commonwealth’s offer
       to plead guilty to third[-]degree murder and a sentence
       recommendation of 25-50 years?

       2. Was trial counsel . . . ineffective in his representation of
       [Thach] by not petitioning the court for a Cambodian interpreter
       for trial?

       3. Was post[-]conviction counsel . . . ineffective for not pursuing
       the claims of ineffectiveness of trial and appellate counsel and the
       trial court erred in dismissing the [PCRA petition] without a
       hearing?
____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S09022-20



Brief of Appellant, at 4 (unnecessary capitalization omitted).

       This Court’s standard of review regarding an order dismissing a petition

under the PCRA is whether the determination of the PCRA court is supported

by evidence of record and is free of legal error. Commonwealth v. Burkett,

5 A.3d 1260, 1267 (Pa. Super. 2010) (citations omitted). In evaluating a

PCRA court’s decision, our scope of review is limited to the findings of the

PCRA court and the evidence of record, viewed in the light most favorable to

the prevailing party at the trial level. Id.

       All of Thach’s claims assert the ineffectiveness of counsel. “It is well-

established that counsel is presumed effective, and to rebut that presumption,

the PCRA petitioner must demonstrate that counsel’s performance was

deficient and that such deficiency prejudiced him.”          Commonwealth v.

Koehler, 36 A.3d 121, 132 (Pa. 2012), citing Strickland v. Washington,

466 U.S. 668, 687–91 (1984).        To prove that counsel was ineffective, a

petitioner must plead and prove that:          (1) the underlying legal issue has

arguable merit; (2) counsel’s actions lacked an objective reasonable basis;

and (3) he was prejudiced by counsel’s act or omission. Koehler, 36 A.3d at

132.   Failure to prove any prong of this test will defeat an ineffectiveness

claim. Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. 2014).

       In his PCRA petition, Thach claimed that trial counsel was ineffective for

advising him not to accept the Commonwealth’s offer to plead guilty to third-

degree murder and proceed to trial because “our defense would prove that I

was guilty of third-degree murder.”      PCRA Petition, 12/9/13, at 2.     Thach

                                      -3-
J-S09022-20



asserted that he wished to plead guilty because he was guilty and that

counsel’s trial strategy was a “hailmary [sic] attempt to have [Thach] found

guilty of third[-]degree murder [with] special circumstances.” Id. at 3. In

his response to the PCRA court’s Rule 907 notice, Thach further argued that

he did not want to “test the evidence,” but rather accept the best possible

outcome. Rule 907 Response, 5/18/18, at 5. Thach is entitled to no relief.

      A claim that counsel was ineffective during the plea-bargaining process

is cognizable under section 9543(a)(2)(ii) of the PCRA. Commonwealth ex

rel. Dadario v. Goldberg, 773 A.2d 126, 130 (Pa. 2001).             A criminal

defendant has the right to effective counsel during the plea process, as well

as during a trial. Commonwealth v. Robinson, 185 A.3d 1055, 1063 (Pa.

Super. 2018) (en banc) (citations omitted). Counsel has a duty to explain to

his client the advantages and disadvantages of accepting or rejecting a plea.

Commonwealth v. Boyd, 688 A.2d 1172, 1174 (Pa. 1997), overruled on

other grounds by Commonwealth ex. rel. Dedario, supra.

      We begin by noting that Thach’s claim is both confusing and illogical. It

defies credulity that any attorney would advise his client to reject a plea to

third-degree murder, in order to pursue a defense at trial in the hope of

obtaining for his client a conviction for that very same offense. In any event,

Thach’s claim is belied by the record. Prior to trial, the court engaged in two

separate colloquies with Thach in which Thach acknowledged that counsel had

consulted with him regarding his options and that he made a knowing,

intelligent, and voluntary decision to reject the Commonwealth’s plea offer

                                     -4-
J-S09022-20



and proceed to trial.   The court first colloquied Thach during voir dire as

follows:

      THE COURT: Do you understand you have had an opportunity to
      talk with [counsel] about the plea negotiation that was offered in
      this case?

      DEFENDANT THACH: Yes.

      THE COURT: And, Mr. Barry, what is the plea negotiation?

      MR. BARRY: Third-degree murder and conspiracy, twenty-five to
      fifty years.

      THE COURT: Did Mr. Siegel relay to you the offer to plead guilty
      to murder in the third degree and conspiracy for a total sentence
      of twenty-five to fifty years in prison? Do you understand that?

      DEFENDANT THACH: Yes.

      THE COURT: And did you discuss -- I don’t want to know what you
      talked about, but did you talk with Mr. Siegel about the various
      pros and cons about the offer being presented by the
      Commonwealth?

      DEFENDANT THACH: Yes.

      THE COURT: Now, do you understand that the charge of murder
      is a charge of murder generally that includes murder in the first
      degree, and if the jury finds through the evidence, and all I know
      about the case is what I’ve just read in the summary to the jury,
      do you understand if the jury returns with a guilty verdict of
      murder in the first degree or murder in the second degree, in both
      of those instances, that there’s a mandatory life in prison without
      parole and the Court has no discretion? Do you understand that?

      DEFENDANT THACH: Yes.

      THE COURT: Now, having discussed this with your attorney, being
      aware of the offer from the Commonwealth, did you make a
      decision as to whether or not you wanted to accept the plea or go
      to trial?

      DEFENDANT THACH: Go to trial.



                                     -5-
J-S09022-20


     THE COURT: Did anybody force you, threaten you, intimidate you,
     or promise you anything to make that decision?

     DEFENDANT THACH: No.

     THE COURT: Did you make that decision on your own voluntarily
     and of your own free will after having met with your attorney and
     having had an opportunity to discuss this?

     DEFENDANT THACH: Yes.

N.T. Trial, 3/23/10, at 126-128.

     Subsequently, after additional ballistics evidence became available just

prior to the commencement of trial, the court again confirmed that Thach

wished to reject the Commonwealth’s plea offer:

     THE COURT: Good morning, Gentlemen. I wanted to speak to you
     before the jury came out because the prosecutor this morning
     informed me that the ballistics exam was finally completed and
     that the bullets from the body of the victim match the weapon
     that was found in this case. So I’ve already colloquied each of you
     concerning whether or not you wanted to accept the
     Commonwealth's offer. I am advising you that this evidence,
     because it was just done, I’m telling you about it. I’m going to
     give you an opportunity now to speak for a few moments to your
     attorney as long as you like, actually to decide whether or not you
     wish to accept, with this additional information, a plea offer that
     was made to you by the Commonwealth. After you’ve spoken to
     your attorneys, you can advise them whether you do or do not
     wish to accept the offer. So you may be seated and you may talk
     to both of your lawyers.

                                    ---

                    (ATTORNEYS AND CLIENTS CONFER)

                                    ---

     THE COURT: You can both stand.

      (Defendants rise)

     THE COURT: Mr. Thach, have you had an opportunity to discuss
     the additional information with your lawyer?

                                    -6-
J-S09022-20


      THE DEFENDANT: Yes.

      THE COURT: After having spoken to your lawyer, is your decision
      the same; do you wish to be tried by a jury, or do you wish to
      enter into a negotiated plea?

      THE DEFENDANT: Tried by a jury.

      THE COURT: You may be seated.

                                       ...

      THE COURT: . . . The Court is satisfied that the two defendants
      have been advised of the additional information. And in light of
      the very lengthy colloquy that we did last week they’ve made a
      decision knowingly, intelligently and voluntarily. The Court will
      also note I gave them time to speak with their lawyers concerning
      this issue.

      So with that I think we’re finally ready to bring in the jury.

N.T. Trial, 3/30/10, at 4-6.

      The foregoing exchanges between Thach and the court demonstrate that

Thach consulted with his counsel, understood the Commonwealth’s plea offer,

weighed the risks and benefits, and made a knowing, intelligent, and voluntary

decision to proceed to trial.   A defendant has a duty to answer questions

truthfully and cannot later assert that he lied under oath. Commonwealth

v. Turetsky, 925 A.2d 876 (Pa. Super. 2007). Thach is unable to establish

the underlying basis for his claim—that he wished to enter a guilty plea and

not “test the evidence” at trial—without asserting that he lied under oath

during his colloquies with the court.     Accordingly, his claim lacks arguable

merit and the PCRA court properly denied relief.

      Thach next asserts that trial counsel was ineffective for failing to petition

the court for a Cambodian interpreter for him during trial. Thach did not raise



                                      -7-
J-S09022-20



this claim in his PCRA petition, nor did he move to amend his petition to include

the claim. Rather, he raised the claim for the first time in his response to the

PCRA court’s Rule 907 notice. “[I]n order to properly aver a new non-PCRA

counsel ineffectiveness claim, [a] petitioner must seek leave to amend his

petition.”   Commonwealth v. Rykard, 55 A.3d 1177, 1192 (Pa. Super.

2012). See Commonwealth v. Derrickson, 923 A.2d 466, 469 (Pa. Super.

2007) (where, upon receipt of Rule 907 notice of intent to dismiss, petitioner

desired to newly allege exceptions to PCRA time bar, petitioner required to

seek leave to amend petition to present such allegations).          Accordingly,

because Thach did not seek leave to amend his petition to include this new

allegation of trial counsel’s ineffectiveness, he has failed to preserve it for

appellate review.3
____________________________________________


3 Even if Thach had properly preserved this claim, it is belied by the record
and, therefore, we would find it to be without merit. Thach engaged in the
following exchange with the court during the colloquy concerning his decision
not to testify:

       THE COURT: Mr. Thach, how old are you?

       THE DEFENDANT: Twenty-seven.

       THE COURT: How far did you go in school?

       THE DEFENDANT: Ninth grade.

       THE COURT: And I know from our previous conversation you—I
       understand that you can read and write and understand English,
       but it is at the level of your education; is that correct?

       THE DEFENDANT: Yes.



                                           -8-
J-S09022-20



       Finally, Thach asserts that PCRA counsel provided ineffective assistance

by failing to pursue claims of trial and direct appellate counsel ineffectiveness.4

In his response to the PCRA court’s Rule 907 notice, Thach claimed that, in

the 3½ years between the time he was appointed and the time he submitted

his “no-merit” letter, counsel never contacted Thach to discuss his PCRA claim

or any other issues he might wish to raise. Thach further alleged that PCRA

counsel filed a “pre-printed” Turner/Finley letter and failed to properly

review the record to discover such mistakes as appellate counsel’s

misidentification of the victims. Thach requests that his case be remanded to

the PCRA court for a full hearing. He is entitled to no relief.

       Thach’s allegation of PCRA counsel’s ineffectiveness rests on a bald,

unsupported allegation that counsel failed to consult with him regarding


____________________________________________




       THE COURT: But you understand English when it is spoken to
       you; am I correct?

       THE DEFENDANT: Yes.

N.T. Trial, 4/1/10, at 53.

4 In its opinion, the PCRA court incorrectly found that Thach waived this claim
because he raised it for the first time in his Rule 1925(b) statement. See
PCRA Court Opinion, 5/7/19, at 2 n.2. Thach did, in fact, raise the claim in
his response to the court’s Rule 907 notice, thus preserving it for our review.
See Commonwealth v. Rykard, 55 A.3d 1177, 1189 (Pa. Super. 2012)
(petitioner must raise allegations of ineffective assistance of PCRA counsel in
the Rule 907 response); Commonwealth v. Pitts, 981 A.2d 875, 880 n.4
(Pa. 2009) (petitioner’s failure to challenge PCRA counsel’s stewardship in
response to court’s Rule 907 notice waives issue on appeal).


                                           -9-
J-S09022-20



possible additional claims. However, Thach fails to specify what claims—other

than those we have disposed of above—he would have wished to raise in an

amended PCRA petition. Nor does he even attempt to apply the three-pronged

Strickland test to demonstrate the merit of his claims. See Commonwealth

v. Albrecht, 720 A.2d 693, 701 (Pa. 1998) (appellant only entitled to relief

where each element of ineffectiveness test satisfied).       Moreover, “PCRA

hearings are not discovery expeditions; rather, they are conducted when

necessary to offer the petitioner an opportunity to prove that which he already

has asserted[.]” Commonwealth v. Sneed, 45 A.3d 1096, 1107 (Pa. 2012).

Because Thach has failed to present any specific claims he believes counsel

should have raised in an amended PCRA petition, or to demonstrate that he

was prejudiced by any such omissions, he is entitled to neither a hearing nor

reversal of the PCRA court’s order denying relief.

      Order affirmed.

 Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/2020




                                    - 10 -